Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 09/18/19. Claims 1-10 are pending in this application.
Information Disclosure Statements
The information disclosure statements filed on 09/18/19, 09/24/19 and 06/04/21 have been received and are being considered.
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. §102 as being unpatentable over Panagopoulos (US 2021/0104414 A1).
Regarding claim 1, Panagopoulos discloses a sample processing method for processing a sample, the method comprising: an adsorption step of forming a reactant layer (see para [0082] disclosing reactant layer)on a surface of a sample placed on a sample stage inside a processing chamber connected to a plasma generation chamber in a state where plasma is generated by a plasma generation unit in the 
a desorption step of desorbing the reactant layer from the surface of the sample by heating the sample with a heating lamp disposed outside the processing chamber and a heater disposed inside the sample stage to vaporize the reactant layer (see para [0114] disclosing removing wafer); and
a cooling step of cooling the sample heated in the desorption step ([0115], disclosing cooling); and
repeating the above steps a plurality of times (see para [0069]), wherein
in the adsorption step, a control unit performs feed-forward control over the heating lamp and the heater to set the sample to a first temperature state, and
in the desorption step, the heater is subjected to feed-back control to set the sample to a second temperature state when the control unit controls the heating lamp and the heater to heat the sample (see para [0109]-[0111]).
Regarding claim 2, Panagopoulos discloses the sample processing method according to claim 1, wherein in the adsorption step, based on a predetermined relationship among temperatures of the heating lamp, of the heater, and of the surface of the sample placed on the sample stage, the control unit performs the feed-forward control over the heater and the heating lamp to set the sample to the first temperature state (see paras [0114] and [0115] disclosing temperature controller).
Regarding claim 3, Panagopoulos disclose the sample processing method according to claim 1, wherein in the desorption step, the control unit performs the feed-back control over the heater based on a temperature of the sample stage measured by a temperature measuring element installed inside the sample stage (see fig 8 and see paras [0114] and [0115]).
Regarding claim 4, Panagopoulos disclose the sample processing method according to claim 1, wherein in the desorption step, the control unit performs the feed-forward control over the heating 
Regarding claim 5, Panagopoulos disclose the sample processing method according to claim 1, wherein in the desorption step, the control unit performs the feed-back control over the heating lamp and the heater to set the sample to the second temperature state, so as to generate a desired temperature distribution where a temperature near a center of the sample is higher than a temperature of a periphery on the sample(see fig 8 and see paras [0114] and [0115]).
Regarding claim 6 Panagopoulos The sample processing method according to claim 5, wherein when the adsorption step and the desorption step are repeatedly performed, during changing the desorption step to the adsorption step, a helium gas (He) is supplied between the sample and the sample stage to cool the sample (see para [0100] disclosing He for cooling.

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. §103 as being unpatentable over Panagopoulos (US 2021/0104414 A1).
Regarding claim 7, Panagopoulos, at least at figs 9-15b, discloses a plasma processing device comprising:
a plasma generation chamber (see fig 9, para [0087]);

a plasma generation unit that generates plasma inside the plasma generation chamber 926, see para [0093];
a processing chamber that is provided internally with a sample stage on which a sample is placed and is connected to the plasma generation chamber (see 932, para [0093]);
a plurality of heating lamps that are disposed outside the processing chamber to heat the sample placed on the sample stage (926a, see fig. 9);
a plurality of heaters that are installed inside the sample stage to heat the sample stage 926;
temperature measuring elements that are installed corresponding to the plurality of heaters inside the sample stage to measure a temperature of the sample stage (see fig 8 ,disclosing measuring temperature); and 
a control unit that controls the processing gas supply unit, the plasma generation unit, the plurality of heating lamps, and the plurality of heaters (see para [0109] and [0110] disclosing controller 966), wherein
the control unit has a function of performing feed-forward control over the plurality of heating lamps and the plurality of heaters based on a predetermined relationship among temperatures of the plurality of heating lamps(see para [0109] and [0110] disclosing controller 966, see fig 8), of the plurality of heaters, and of the surface of the sample placed on the sample stage in a state where the plasma generation unit is controlled to generate plasma inside the plasma generation chamber, and 
a function of performing feed-back control over the plurality of heaters based on the temperature of the sample stage measured with the plurality of temperature measuring elements while controlling the plurality of heating lamps to heat the sample in a state where the plasma generation unit 
It would have been obvious to use multiple temperature sensors .  using a multiplicity of temperature sensors would be within the capability of one having ordinary skill in the art. 
Regarding claim 8, Panagopoulos discloses the plasma processing device according to claim 7, wherein the sample stage includes an electrostatic chuck that electrostatically adsorbs the sample (see para [0080]), and a gas supply unit that supplies a helium gas between the sample placed on the sample stage and the electrostatic chuck (see para [0100], disclosing helium gas), and a flow path along which a refrigerant for cooling the sample stage flows is formed inside the sample stage (see fig 9, disclosing flow from and to 942).
Regarding claim 9, Pangopoulos discloses the plasma processing device according to claim 7, wherein the control unit has a function of setting the sample to a first temperature by performing the feed- forward control over the plurality of heating lamps and the plurality of heaters based on the predetermined relationship among the temperatures of the plurality of heating lamps (see para [0109] and [0110] disclosing controller 966, see fig 8), of the plurality of heaters926, and of the surface of the sample placed on the sample stage in a state where the plasma generation unit is controlled to generate plasma inside the plasma generation chamber (see fig 9), and a function of setting the sample to a second temperature higher than the first temperature by performing the feed-back control over the plurality of heaters based on a temperature distribution of the sample stage measured by the plurality of temperature measuring elements while controlling the plurality of heating lamps to heat the sample in a state where the plasma generation unit is controlled to remove the plasma inside the plasma generation chamber(see para [0109] and [0110] disclosing controller 966, see fig 8).
Regarding claim 10, Pangopoulos discloses the plasma processing device according to claim 7 #8, wherein the control unit has a function of performing the feed-back control over the plurality of heating 
It would have been obvious to use multiple temperature sensors .  using a multiplicity of temperature sensors would be within the capability of one having ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/EDWARD CHIN/               Primary Examiner, Art Unit 2813